FILE,,
        IN CLERICI O,ICI       .
 1UPREME COURT, STATE OFWMI....ae                  This opinton.was filed for record·
     DATE     MAR 07 2013                          at $~,qq om on            "·     1




nw ~xiia9:
   IN THE SUPREME COURT OF THE STATE OF WASHINGTON

  CATHERINE LAKEY, a single woman;                 )     No. 87679-7
  GERTHA RICHARDS, a single woman;                 )
  MICHAEL HESLOP, a single man;                    )     EnBanc
  TROY FREEMAN and CAROLINA AYALA de               )
  FREEMAN, husband and wife; PATRICK               )     Filed        MAR 07 '2013
  MCCLUSKY and MICHELLE MCCLUSKY,                  )
  husband and wife; SHAHNAZ BHUIYAN                )
  and ANN RAHMAN; husband and wife;                )
  STEVEN RYAN and NORA RYAN,                       )
  husband and wife; KEVIN CORBETT and              )
  MARGARET CORBETT, husband and wife;              )
  KATHRYN MCGIFFORD, a single woman;               )
  and JACQUELYN MILLER, a single woman,            )
                                                   )
                                              )
                                    Appellants,
                                              )
   v.                                         )
                                              )
   PUGET SOUND ENERGY, INC., a Washington )
   corporation; and CITY OF KIRILakey v. Puget Sound Energy, Inc., No. 87679-7


Corbett, Kathryn McGifford, and Jacquelyn Miller (hereinafter the homeowners)

own property bordering a parcel owned by Puget Sound Energy, Inc. (PSE) where

an electrical substation has been located for over 50 years. The homeowners sued

PSE and the city of Kirkland (City) after PSE constructed a new neighborhood

power substation on PSE's property. The homeowners seek review of the trial

court's decision to exclude the testimony of their expert under the rule announced

in Frye v. United States, 54 App. D.C. 46, 293 F. 1013 (1923), and its ultimate

decision to grant summary judgment to PSE on the homeowners' nuisance claim. 1

The homeowners also seek review of the trial court's decisions to apply the

provisions of the Land Use Petition Act (LUPA), chapter 36.70C RCW, to their

inverse condemnation claim and to grant summary judgment to the City on this

claim. Although we reverse the trial court's Frye and LUPA rulings, we affirm its

decisions disposing of the homeowners' claims.

                    I. FACTS AND PROCEDURAL HISTORY

      The homeowners each own property near a parcel owned by PSE in the

Juanita neighborhood of Kirkland, Washington. PSE bought its property in 1958

and built the original substation in 1960. For 52 years, there has been a substation

on the property. In 2008, in order to satisfy growing electrical demand in Kirkland,

      1
      Because the trial court considered matters outside the pleadings in disposing of the
homeowners' claim against PSE, we treat the trial court's order of dismissal as a grant of
summary judgment to PSE.


                                            2
Lakey v. Puget Sound Energy, Inc., No. 87679-7


PSE sought to replace the existing substation with a new one. The planned new

substation had the added advantage of having two transformers, providing

redundancy in case a transformer failed, a feature lacking at the old substation.

Because the new substation was larger and did not comply with the City's zoning

code, PSE applied for a variance from the applicable ordinances. 2

      The City's hearing examiner approved PSE's variance application after

holding a public hearing. The homeowners appealed to the Kirkland City Council,

but the council affirmed the variance decision. The homeowners did not appeal the

council's decision with a land use petition.

       PSE constructed the, substation and m early 2010 it went on line. The

homeowners thereafter filed suit against PSE in King County Superior Court. The

homeowners alleged that the electromagnetic fields (EMFs) emanating from the

substation trespassed on their property and constituted both a public and private

nuisance. The homeowners claimed they reasonably feared exposure to the EMFs

emitted by the substation and that this was injurious to their health and interfered

with the use and enjoyment of their property.

       PSE moved to dismiss with prejudice all of the homeowners' claims under

CR 12(b)(6). PSE argued, among other things, that the homeowners could not
       2
        The Kirkland Zoning Code requires public utilities located within a residential area to
have 20 foot side yard setbacks, "Type A" landscape buffering, and limits buildings to 30 feet in
height. Clerk's Papers at 15 90. PSE sought a 13 foot setback along the property lines, with
associated modifications to the required buffers, and the ability to build structures 35 feet tall.


                                                3
Lakey v. Puget Sound Energy, Inc., No. 87679-7


reasonably fear the EMFs emitted by the substation because, PSE contended, the

fields have no deleterious health effects. After reviewing PSE's motion, the trial

court ordered the homeowners to submit scientific evidence to support their claims.

      The    homeowners        submitted multiple         declarations,     including sworn

statements by experts Dr. Be Kun Li and Dr. David Carpenter, to which they

attached scientific studies and statements made by governmental bodies. The

homeowners contend these attachments show the adverse health effects of, and

therefore the reasonableness of the homeowners' fears of, EMF exposure.

      PSE moved to exclude the testimony of Li and Carpenter under ER 702 and

the rule announced in Frye. 3 The trial court ordered a Frye hearing on the

admissibility of the testimony.

       In the interim between PSE's motion to dismiss and the Frye hearing, the

homeowners moved to amend their complaint to add the City as a defendant and




       3
        As the Frye court stated:
       Just when a scientific principle or discovery crosses the line between the
       experimental and demonstrable stages is difficult to define. Somewhere in this
       twilight zone the evidential force of the principle must be recognized, and while
       courts will go a long way in admitting expert testimony deduced from a well-
       recognized scientific principle or discovery, the thing from which the deduction is
       made must be sufficiently established to have gained general acceptance in the
       particular field in which it belongs.
293 F. at 1014.


                                                4
Lakey v. Puget Sound Energy, Inc., No. 87679-7


alleged that the City's decision to grant PSE the variance amounted to an inverse
          . 4
con demnatwn.

      At the three day Frye hearing, both sides offered expert testimony. The

homeowners offered Carpenter who testified that he concluded that EMF was a

possible cause of childhood and adult leukemia, Alzheimer's disease, amyotrophic

lateral sclerosis, and infertility. Carpenter also testified about the methodology he

employed to reach his conclusions. Carpenter explained that he performed no

original research. Instead, he performed a literature review, reanalyzing data

collected by others as part of peer reviewed epidemiological studies. 5 Carpenter

stated that this was a generally accepted practice used by governmental agencies to

decide whether to list an agent as capable of causing human disease. Carpenter did

admit, however, that he discounted studies and data that showed no EMF-disease

link when reaching his conclusions, especially newer studies. He also testified that

he reached his conclusions about the health effects of EMF exposure using

epidemiological studies alone and without considering toxicological studies. 6

       PSE called Dr. Nancy Lee and Dr. Mark Israel. PSE offered Lee as an expert

in epidemiology and she began her testimony with an overview of epidemiological

       4
         The trial court apparently prompted this decision by asking the homeowners why they
had not appealed the council's variance decision under LUPA.
       5
         Epidemiology measures the health effects of exposure to an agent by comparing the
incidence of disease in exposed and unexposed populations.
       6
         Toxicological studies measure the incidence of disease in animals exposed to measured
doses of an agent.


                                              5
Lakey v. Puget Sound Energy, Inc., No. 87679-7


practices. Lee explained that epidemiology has protocols to ensure accurate and

reliable results. Lee then testified that Carpenter had failed to comply with these

protocols by failing to consider all the data relevant to a link between EMF

exposure and illness and that his failure to do so violated generally accepted

epidemiological practices. Specifically, Lee testified that Carpenter had selectively

ignored numerous studies that contradicted his conclusions, including the most

recent studies about EMF exposure. Lee also noted that Carpenter had not only

selectively ignored studies that disagreed with his conclusions, but he had even

selectively ignored data within studies, creating a distorted view of the effects of

EMF exposure.       Lee testified that this approach also violated established

epidemiological protocols.

      Both Lee and Israel also testified that proper epidemiological methodology

required consideration of the toxicological studies, which showed no correlation

between EMF exposure and illness. In their opinion, Carpenter's methodology

violated established epidemiological protocols.

      The trial court ruled Carpenter's testimony was inadmissible at the end of

the Frye hearing.    The trial court determined that Carpenter's theories lacked

general acceptance in the scientific community and that he had failed to follow

proper epidemiological methodology, rendering his conclusions unreliable.

Consequently, the trial court excluded Carpenter's opinion under Frye. After


                                          6
Lakey v. Puget Sound Energy, Inc., No. 87679-7


excluding Carpenter's testimony, the trial court granted PSE's motion "to the

extent that [the homeowners] cannot bring a nuisance or trespass claim based on

the presence of [EMFs]." Clerk's Papers at 1422.

      After hearing the City's motion for summary judgment, the trial court ruled

that the homeowners were required to appeal the City's decision to grant the

variance under LUP A. Because the homeowners had failed to timely file a LUP A

petition, the trial court granted the City summary judgment on the inverse

condemnation claim.

      The homeowners appealed, and the Court of Appeals certified the appeal to

this court pursuant to RCW 2.06.030.

                                  II.   ISSUES

1.    Did the trial court properly exclude Carpenter's testimony under Frye on the
      nuisance claim to PSE?

2.    Did the trial court properly grant summary judgment on the nuisance claim?

3.    Did the trial court properly interpret LUP A as applying to the inverse
      condemnation claim brought against the City?

4.    Did the trial court properly grant summary judgment on the inverse
      condemnation claim?




                                         7
Lakey v. Puget Sound Energy, Inc., No. 87679-7


                                  III. ANALYSIS

A.    The Homeowners' Nuisance Claim against PSE

      The homeowners assign error to two trial court decisions regarding their

nuisance claim against PSE. First, they appeal the trial court's order excluding

Carpenter's testimony because they claim that his testimony did not involve novel

scientific evidence. Second, they appeal the trial court's ultimate decision to grant

PSE summary judgment.

      1.     The trial court improperly excluded Carpenter's testimony under Frye
             but properly excluded it under ER 702

      The trial court must exclude expert testimony involving scientific evidence

unless the testimony satisfies both Frye and ER 702. State v. Copeland, 130 Wash. 2d
244, 255-56, 922 P.2d 1304 (1996). To admit evidence under Frye, the trial court

must find that the underlying scientific theory and the "'techniques, experiments,

or studies utilizing that theory"' are generally accepted in the relevant scientific

community and capable of producing reliable results. Anderson v. Akzo Nobel

Coatings, Inc., 172 Wn.2d 593,603,260 P.3d 857 (2011) (quoting State v. Riker,

123 Wash. 2d 351, 359, 869 P.2d 43 (1994)). To admit expert testimony under

ER 702, the trial court must determine that the witness qualifies as an expert and




                                          8
Lakey v. Puget Sound Energy, Inc., No. 87679-7


the testimony will assist the trier of fact. 7 State v. Cauthron, 120 Wash. 2d 879, 890,

846 P.2d 502 (1993). Unreliable testimony does not assist the trier of fact.

Anderson, 172 Wn.2d at 600. Frye and ER 702 work together to regulate expert

testimony: Frye excludes testimony based on novel scientific methodology until a

scientific consensus decides the methodology is reliable; ER 702 excludes

testimony where the expert fails to adhere to that reliable methodology. Cauthron,

120 Wn.2d at 889-90.

       We review de novo a trial court's exclusion of evidence under Frye.

Anderson, 172 Wn.2d at 600. We review a trial court's decision concerning the

admissibility of expert testimony for an abuse of discretion. State v. Yates, 161
Wash. 2d 714, 762, 168 P.3d 359 (2007). A trial court abuses its discretion by issuing

manifestly unreasonable rulings or rulings based on untenable grounds, such as a

ruling contrary to law. Wash. State Physicians Ins. Exch. & Ass 'n v. Fisons Corp.,

122 Wash. 2d 299, 339, 858 P.2d 1054 (1993).

       PSE argues that Frye requires the exclusion of Carpenter's testimony

because of what it views as his unreliable methodology. Frye is implicated only

where "either the theory and technique or method of arriving at the data relied

upon is so novel that it is not generally accepted by the relevant scientific
       7
         ER 702 provides that "[i]f scientific, technical, or other specialized knowledge will assist
the trier of fact to understand the evidence or to determine a fact in issue, a witness qualified as
an expert by knowledge, skill, experience, training, or education, may testify thereto in the form
of an opinion or otherwise."


                                                 9
Lakey v. Puget Sound Energy, Inc., No. 87679-7


community." Anderson, 172 Wn.2d at 611. While Frye governs the admissibility

of novel scientific testimony, the application of accepted techniques to reach novel

conclusions does not raise Frye concerns. 8 Anderson, 172 Wn.2d at 611; State v.

Gore, 143 Wn.2d 288,302,21 P.3d 262 (2001) (declaring that Frye only examines

whether evidence is based on novel scientific methodology), overruled on other

grounds by State v. Hughes, 154 Wash. 2d 288, 110 P.3d 192 (2005); State v.

Roberts, 142 Wash. 2d 471, 520-21, 14 P.3d 713 (2000) (stating that conclusions

based on nonnovel methods of scientific proof are not susceptible to exclusion

under Frye); Reese v. Stroh, 128 Wash. 2d 300, 306, 907 P.2d 282 (1995); Frye, 293

F. at 1014 ("[T]he thing from which the deduction is made must be sufficiently

established to have gained general acceptance in the particular field in which it

belongs."). In Anderson, we noted that using epidemiological studies to reach new

conclusions about the correlation between exposure to an agent and disease by

comparing the rates of disease in exposed and unexposed populations did not raise

Frye concerns and is generally accepted. Anderson, 172 Wn.2d at 603-04, 611-12.

Carpenter performed a literature review and used the data from peer reviewed

epidemiological studies to reach his conclusions. Frye therefore does not apply to


       8
        PSE cited Grant v. Boccia, 133 Wash. App. 176, 137 P.3d 20 (2006) and Ruff v.
Department of Labor & Industries, 107 Wash. App. 289, 28 P.3d 1 (2001) in its trial court briefing.
These cases required general acceptance of an expert's conclusion about causation in order to
admit the expert's testimony. We explicitly overruled this requirement in Anderson, which we
decided after the trial court made its decision. 172 Wn.2d at 612.


                                               10
Lakey v. Puget Sound Energy, Inc., No. 87679-7


Carpenter's testimony. Any novelty came in Carpenter's conclusions, but novel

conclusions do not implicate Frye. Anderson, 172 Wn.2d at 611-12.

      Further, under Frye we only look generally at whether a theory has accepted

and reliable mechanisms for implementing it. Cauthron, 120 Wn.2d at 888-90. Lee

testified that epidemiology has controls to assure the reliable production of data.

When a scientific theory has protocols for assuring reliability, an expert's errors in

applying proper procedures go to the weight, not the admissibility, of the evidence,

unless the error renders the evidence unreliable. Copeland, 130 Wn.2d at 270-71.

In such cases, the trial court may use other rules, such as ER 702, to exclude the

testimony. Anderson, 172 Wn.2d at 606; Cauthron, 120 Wn.2d at 890.

      PSE invites us, alternatively, to affirm the exclusion of Carpenter's

testimony under ER 702. The trial court's Frye order excluding the testimony

found that Carpenter's testimony was unreliable and therefore failed the

helpfulness requirement of ER 702. While the parties have framed this appeal as

involving a Frye issue, we believe the trial court correctly understood PSE' s

objections to Carpenter's methods as challenging his testimony under ER 702. We

affirm the trial court's decision to exclude Carpenter's testimony on these grounds.

       Carpenter failed to follow proper methodology, rendering his conclusions

unreliable and therefore inadmissible. Carpenter did not consider all relevant data

as basic epidemiology required. Carpenter discounted entire epidemiological and


                                          11
Lakey v. Puget Sound Energy, Inc., No. 87679-7


toxicological studies, especially the newer epidemiological studies. Carpenter

failed to consider the later, better studies about the links between EMF and health

harms, seriously tainting his conclusions because epidemiology is an iterative

science relying on later studies to refine earlier studies in order to reach better and

more accurate conclusions. Carpenter refused to account for the data from the

toxicological studies, which epidemiological methodology requires unless the

evidence for the link between exposure and disease is unequivocal and strong,

which is not the case here. Carpenter also selectively sampled data within one of

the studies he used, taking data indicating an EMF-illness link and ignoring the

larger pool of data within the study that showed no such linl(, Carpenter's

treatment of this data created an improper false impression about what the study

actually showed.

      The trial court possessed the discretion to find that Carpenter's failure to

follow proper methodology rendered his epidemiological conclusions unreliable

and unhelpful to the jury as a matter of law. Carpenter's admission that he

selectively used data created the appearance that he attempted to reach a desired

result, rather than allow the evidence to dictate his conclusions. The trial court did

not act in a manifestly unreasonable manner in excluding his testimony, and we

will not disturb its decision.




                                           12
Lakey v. Puget Sound Energy, Inc., No. 87679-7


      2.    The trial court properly granted PSE summary judgment on the
            nuisance claim

      CR 12(b)(6) allows a defendant to move for dismissal where the pleadings

do not state a claim for which a court may grant relief.       However, CR 12(b)

mandates that where a trial court considers "matters outside the pleading[s]" and

does not exclude them, "'the motion shall be treated as one for summary judgment

and disposed of as provided in rule 56.'" Right-Price Recreation, LLC v. Connells

Prairie Cmty. Council, 146 Wash. 2d 370, 381, 46 P.3d 789 (2002) (quoting CR

12(b)). Where the trial court has considered matters outside the pleadings, we

review a trial court's order as a grant of summary judgment. Stevens v. Murphy, 69
Wash. 2d 939, 943, 421 P.2d 668 (1966), overruled on other grounds by Merrick v.

Sutterlin, 93 Wash. 2d 411, 610 P.2d 891 (1980).

      Here, the trial court considered matters beyond the face of the complaint

before ordering the homeowners to justify the merits of their claim. The

homeowners complied by providing numerous declarations with attached exhibits.

The trial court considered these declarations and the record does not show that the

trial court excluded any of these materials, although it did exclude the testimony of

Carpenter. Consequently, the homeowners' appeal is reviewed as one from an

order of summary judgment.




                                         13
Lakey v. Puget Sound Energy, Inc., No. 87679-7


      We review de novo a trial court's decision to grant summary judgment.

Mohr v. Grantham, 172 Wash. 2d 844, 859, 262 P.3d 490 (2011). We perform the

same inquiry as the trial court and will affirm an order of summary judgment when

"there is no genuine issue of material fact and the moving party is entitled to

judgment as a matter of law." Qwest Corp. v. City of Bellevue, 161 Wash. 2d 353,

358, 166 P.3d 667 (2007). We review the evidence in the light most favorable to

the nonmoving party and draw all reasonable inferences in that party's favor. Id. 9

       Washington's statutory definition of "nuisance" includes activities that

"annoy[], injure[] or endanger[] the comfort, repose, health or safety of others."

RCW 7.48.120. Where a defendant's conduct causes a reasonable fear of using

property, this constitutes an injury taking the form of an interference with property.

Ferry v. City of Seattle, 116 Wash. 648, 662-63, 203 P. 40 (1922); Everett v.

Paschall, 61 Wash. 47, 50-53, 111 P. 879 (1910). Importantly, we have indicated

that this fear need not be scientifically founded, so long as it is not unreasonable.

Everett, 61 Wash. at 50-51. PSE contends that the homeowners could not
       9
         Even if we reviewed the trial court's order as a dismissal pursuant to CR 12(b)(6), we
would still affirm the trial court. Just as with an order of summary judgment, we review de novo
a trial court's decision to grant a CR 12(b)(6) motion. San Juan County v. No New Gas Tax, 160
Wash. 2d 141, 164, 157 P.3d 831 (2007).We will affirm the trial court's decision where "it appears
beyond doubt that the claimant can prove no set of facts, consistent with the complaint, which
would justify recovery." Id. We may even consider hypothetical facts to determine whether a
trial court properly dismissed a claim. Kinney v. Cook, 159 Wash. 2d 837, 842, 154 P.3d 206
(2007). Here, the homeowners did not allege that PSE acted unreasonably. PSE would have no
liability without such an allegation. Bradley v. Am. Smelting & Ref Co., 104 Wash. 2d 677, 689,
709 P.2d 782 (1985). As discussed below, we do not believe the homeowners could prove,
consistent with the allegations of the complaint, that PSE acted unreasonably.


                                               14
Lakey v. Puget Sound Energy, Inc., No. 87679-7


reasonably fear EMF exposure. But for purposes of summary judgment, we must

view the record in the light most favorable to the nonmoving party. The

homeowners have placed studies that indicate some risk from EMF exposure, as

well as warnings by governmental bodies about avoiding such exposure, in the

record. Viewed in the light most favorable to PSE, we must assume the

homeowners reasonably feared EMF exposure.

      However, even accepting the homeowners' fear as reasonable, we still

affirm the trial court's grant of summary judgment because no material issue of

fact exists as to the reasonableness of PSE's conduct. Bradley v. Am. Smelting &

Ref Co., 104 Wash. 2d 677, 689, 709 P.2d 782 (1985) ('"In private nuisance an

intentional interference with the plaintiffs use or enjoyment is not of itself a tort,

and unreasonableness of the interference is necessary for liability."' (quoting THE

RESTATEMENT (SECOND) OF TORTS § 821D cmt. d at 102 (1979))); Grundy v.

Thurston County, 155 Wash. 2d 1, 6, 117 P.3d 1089 (2005) ('"Nuisance is a

substantial and unreasonable interference with the use and enjoyment of land."'

(internal quotation marks omitted) (quoting Bodin v. City of Stanwood, 79 Wn.

App. 313,318 n.2, 901 P.2d 1065 (1995))).

      We determine the reasonableness of a defendant's conduct by weighing the

harm to the aggrieved party against the social utility of the activity. Highline Sch.

Dist. No. 401 v. Port of Seattle, 87 Wash. 2d 6, 17 n.7, 548 P.2d 1085 (1976); Morin


                                          15
Lakey v. Puget Sound Energy, Inc., No. 87679-7


v. Johnson, 49 Wash. 2d 275, 280, 300 P.2d 569 (1956). This determination requires

us to look to, among other things, the character of the neighborhood where the

activity occurs and the "degree of community dependence on the particular

activity." Highline Sch. Dist., 87 Wn.2d at 17 n.7; see also Jones v. Rumford, 64
Wash. 2d 559, 562-63, 392 P.2d 808 (1964). While reasonableness is typically a

question of fact, a court may resolve such questions as a matter of law where

reasonable minds could come to only one conclusion. Harvey v. Snohomish

County, 157 Wash. 2d 33, 43, 134 P.3d 216 (2006). Given the record here, reasonable

minds could not determine that PSE acted unreasonably.

      First, and most importantly, the neighborhood, including the homeowners,

depends on the substation for the trappings of modern life. The substation provides

power for the neighborhood. All manner of devices used in the home require

electricity supplied from outside to function. Individuals who work at home, as

does at least one of the homeowners, could not earn a living without the electricity

provided by PSE. Any schools or businesses in the area similarly depend on the

power distributed by the substation for operation. This dependence weighs heavily

against the homeowners when we examine the "degree of community dependence"

factor and supports that PSE' s conduct was not unreasonable. Highline Sch. Dist.,

87 Wn.2d at 17 n.7.




                                         16
Lakey v. Puget Sound Energy, Inc., No. 87679-7


      Second, PSE has operated a substation on this property for approximately 50

years. Nuisance measures the fit between an activity and the place where the

defendant engages in that activity. Morin, 49 Wn.2d at 281. The record does not

indicate whether the homeowners came to the nuisance by purchasing their

property after the establishment of the original substation. 10 See DiBlasi v. City of

Seattle, 136 Wash. 2d 865, 887-88, 969 P.2d 10 (1998). However, the continuous

operation of a substation on the site has changed the character of the neighborhood,

making PSE's use of its property for this purpose reasonable. The homeowners do

not allege any change in the neighborhood that would make PSE' s use of its

property to distribute power a newly unsuitable use. Powers v. Skagit County, 67
Wash. App. 180, 189, 835 P.2d 230 (1992) (citing Lucas v. S.C. Coastal Council,

505 U.S. 1003, 112 S. Ct. 2886, 120 L. Ed. 2d 798 (1992)). Given the long history

of using this property for distribution of power, we cannot say that PSE's

substation does not fit with the neighborhood.

      We determine that no reasonable juror could find the harm to the

homeowners outweighs the social utility of PSE' s conduct. The dependence of the

neighborhood on the power distributed from the substation, along with the long use

       10
         When asked at oral argument, counsel stated that all the homeowners owned their
properties before the construction of the new substation but did not clarify if any homeowner
owned property before the construction of the original substation. Wash. Supreme Court oral
argument, Lakey v. Puget Sound Energy, Inc., No. 87679-7 (Oct. 18, 2012), at 9 min., 8 sec.,
audio recording by TVW, Washington State's Public Affairs Network, available at
http://www.tvw.org.


                                             17
Lakey v. Puget Sound Energy, Inc., No. 87679-7


of the property for the very activity the homeowners complain of, leads us to

conclude that the social utility of PSE's conduct outweighs the interference with

the homeowners' enjoyment of their property due to their fears. The trial court

properly granted PSE summary judgment.

B.    The Homeowners' Claim against the City

      The homeowners also appeal the trial court's grant of summary judgment to

the City. The homeowners contend that because they seek compensation rather

than to challenge the City's decision to issue the variance, the trial court erred by

applying the procedures ofLUPA to their claim, making it time barred. We agree

with the homeowners' argument concerning LUP A but nevertheless affirm the trial

court's grant of summary judgment because our decision in Phillips v. King

County, 136 Wash. 2d 946, 968 P.2d 871 (1998), precludes the homeowners' suit

against the City as a matter of law.

      1.     The trial court improperly applied the provisions of LUPA to the
             homeowners' inverse condemnation claim

      The homeowners appeal the trial court's determination that LUP A governed

their inverse condemnation claim. This raises questions of statutory interpretation,

which we review de novo. Tingey v. Haisch, 159 Wash. 2d 652, 657, 152 P.3d 1020

(2007).




                                          18
Lakey v. Puget Sound Energy, Inc., No. 87679-7


      LUP A authorizes the courts to grant relief in six instances, including cases

where a land use decision violates a party's constitutional rights. Lauer v. Pierce

County, 173 Wn.2d 242,252,267 P.3d 988 (2011); RCW 36.70.130(1)(£). LUPA

claims must be brought within 21 days of the land use decision. RCW

36.70C.060(2)(d), .040(1)-(3). The legislature intended LUPA to be, with certain

exemptions, the '"exclusive means"' of obtaining '"judicial review of land use

decisions."' James v. Kitsap County, 154 Wash. 2d 574, 583, 115 P.3d 286 (2005)

(quoting RCW 36.70C.030). One exemption is for "[c]laims provided by any law

for monetary damages or compensation." RCW 36.70C.030(c).

      An    mverse     condemnation       action   seeks    constitutionally    mandated

"compensation" for governmental takings. WASH. CONST. art. I, § 16. The

homeowners are seeking compensation. They do not seek a judicial review or

reversal of the height, setback, or buffer variances.

      The City claims that LUP A extends to "damage claims that a plaintiff may

have that arise from issuance of [a] land use decision." Resp't City of Kirkland's

Appeal Br. at 11. The cases the City cites all involved damage claims where the

relief required a judicial determination that the land use decision was invalid or

partially invalid; none involved damages claims generally. 11 See RCW 36.70C.140

       11
        James involved a challenge to Kitsap County's impact fees by several developers. 154
Wn.2d at 583. The county conditioned the granting ofbuilding permits on the payment of these
impact fees. !d. We held that the developers needed to challenge this under LUPA as the


                                             19
Lakey v. Puget Sound Energy, Inc.; No. 87679-7


(listing remedies available through LUPA, including reversal or modification of a

land use decision). The cases the City cites are inapposite to the homeowners'

claim, which only seeks compensation rather than a reversal or modification of a

land use decision.

       Further, LUP A provides for judicial review of a local jurisdiction's land use

decisions. The superior court is exercising its appellate jurisdiction. Here, the

homeowners are making a claim that they could not make before the hearing


condition of payment was part of the permit. Id. at 583-86. In other words, the plaintiffs needed
to show the illegality of part of the permit to succeed on their claims. Id. We rejected this as an
attack on a land use decision time barred by LUP A. Id.
        Mercer Island Citizens for Fair Process v. Tent City 4 involved a challenge by a group
attempting to undo the grant of a temporary use permit (TUA). 156 Wash. App. 393, 395-96, 232
P.3d 1163 (2010). The court noted that the claims for damages under 42 U.S.C. § 1983 depended
on the invalidity of the permit. The failure to properly challenge the permit therefore doomed
those claims:
                But as the case law recognizes, claims for damages based on a LUPA
         claim must be dismissed if the LUPA claim fails. Because all of the group's
         claims challenged the validity of the TUA and were therefore subject to LUPA,
         the group's failure to assert them within LUPA's time limitations requires
         dismissal of all the claims, including those for damages.
Id. at 405 (footnote omitted).
         In Asche v. Bloomquist, 132 Wash. App. 784, 799-802, 133 P.3d 475 (2006), the plaintiffs
filed both public and private nuisance claims against their neighbors for constructing what the
Asches contended was a building that exceeded the restrictions found in the county zoning code.
 A provision of the county code declared that any structure violating the zoning code constituted a
 public nuisance. I d. at 799. The court then reasoned that the public nuisance claim depended on a
 determination that the county had improperly applied the zoning code to the neighbors' property;
 it noted that LUPA specifically covered these types of interpretative decisions. Id. Thus, the
 public nuisance claim depended on a challenge to the validity of the permit and failed. I d. at 801.
         Shaw v. City of Des Moines, 109 Wash. App. 896, 37 P.3d 1255 (2002) involved a claim
 similar to the one in Mercer Island Citizens. The plaintiff claimed a land use decision violated
 his constitutional rights. Discussing his damages claims, the court reasoned that if the city of
 Des Moines had actedproperly, Shaw would not have damages claims. Shaw, 109 Wn. App. at
 901-02. The claim thus required the plaintiff to prove Des Moines had issued an invalid land use
 decision.



                                                 20
Lakey v. Puget Sound Energy, Inc., No. 87679-7


examiner. See RCW 35A.63.170; RCW 36.70.970 (authorizing municipalities and

counties to give hearing examiners jurisdiction over permitting activities),

Kirkland Municipal Code § 3.34 (creating the office of hearing examiner and

authorizing the hearing examiner to make decisions pursuant to the city zoning

codes, none of which mention eminent domain or inverse condemnation). The

homeowners are not invoking the superior court's appellate jurisdiction and LUP A

does not govern their claim.

      We hold that LUPA does not apply to the homeowners' mverse

condemnation claim and therefore their claim is not time barred.

      2.     The trial court properly granted summary judgment on the inverse
             condemnation claim

      Even though LUP A does not govern the homeowners' claim, we nonetheless

affirm the trial court's decision to grant summary judgment to the City. The City

argues that the homeowners failed to establish the elements of an inverse

condemnation action as a matter of law, based on our decision in Phillips, 136

Wn.2d at 946. We agree.

      Washington State Constitution article I, section 16 states that "[n]o private

property shall be taken or damaged for public or private use without just

compensation having been first made." A property owner may bring an inverse

condemnation claim to "'recover the value of property which has been



                                        21
Lakey v. Puget Sound Energy, Inc., No. 87679-7


appropriated in fact, but with no formal exercise of the power of eminent

domain."' Fitzpatrick v. Okanogan County, 169 Wash. 2d 598, 605, 238 P.3d 1129

(2010) (quoting Dickgieser v. State, 153 Wash. 2d 530, 534-35, 105 P.3d 26 (2005)).

To maintain an action for inverse condemnation, a plaintiff must show '"(1) a

taking or damaging (2) of private property (3) for public use (4) without just

compensation being paid ( 5) by a governmental entity that has not instituted formal

proceedings."' Id. at 606 (quoting Dickgieser, 153 Wn.2d at 535).

      We rejected governmental liability for permit approval under inverse

condemnation theories in Phillips. In Phillips, after a neighboring development

flooded their land, two landowners sued, among others, the county, based on the

county's issuance of a permit for the development's drainage system. We declared

that permitting did not involve a taking for public use. Concerns about proximate

causation and subverting our public duty doctrine undergirded our analysis.

Phillips, 136 Wn.2d at 960-66. We reasoned that allowing governmental liability

merely for granting a permit turned governmental entities into guarantors or

insurers for all private development, unfairly making the taxpayers liable for the

actions of third parties. We also noted that liability under the permitting theory

essentially assumed a duty owed by government to each property owner near to

any private development. Id. This ran counter to our public duty doctrine. We

therefore approved the Court of Appeals decision, holding that inverse


                                         22
Lakey v. Puget Sound Energy, Inc., No. 87679-7


condemnation liability would lie against governmental entities only when the

entities '" appropriat[ ed] the land, restrict[ ed] its use through regulation, or caus[ ed]

damage by constructing a public project to achieve a public purpose,"' not for

permitting decisions. I d. at 962 (quoting Pepper v. J.J. Welcome Constr. Co., 73
Wash. App. 523, 530, 871 P.2d 601 (1994), abrogated by Phillips v. King County, 87
Wash. App. 468, 943 P.2d 306 (1997)).

       Here, just as in Phillips, we hold that the City has no liability as a matter of

law. The City did not directly appropriate any part of the homeowners' lands. The

City did not regulate the homeowners' use of their lands. The City did not damage

the homeowners' properties by "'constructing a public project to achieve a public

purpose."' I d. (quoting Pepper, 73 Wn. App. at 530). It merely granted a variance

to PSE to enable it to replace an electrical substation already      o? the property with
another one, an act that by law carries no liability for the City.

       The homeowners ask this court to read Phillips as stating that governments

have no liability when they approve a permit based only on "existing law."

Appellant's Br. at 18-20. They cite a sentence in Phillips supporting this

proposition. 136 Wn.2d at 961 ("There is no public aspect when the County's only

action is to approve a private development under then existing regulations."). The

homeowners argue that the City did not issue the permit under then-existing




                                             23
Lakey v. Puget Sound Energy, Inc., No. 87679-7


regulations because PSE could construct the substation only by virtue of the

variance. Appellant's Br. at 18-19. We reject this argument for two reasons.

       First, as noted by the trial court, and supported by the record, the City's

zoning regulations allowed it to issue a variance for projects. Tautologically, a

variance granted under the then-existing Kirkland Zoning Code is granted under

the then-existing regulations. Even accepting the homeowners' reading of Phillips,

the City granted the permit under then-existing regulations and the homeowners

may not obtain relief for the City's variance decision. Holding otherwise reads an

entire section out of the Kirkland Zoning Code.

       Second, the homeowners read Phillips too narrowly. We did use the "then

existing" language, but only because the case involved the vested rights doctrine.

136 Wn.2d at 961. In several places we reiterated that permit approval does not

subject a governmental agency to liability and did so without the then-existing

language. 12 The homeowners' restrictive interpretation of the then-existing



       12
           For example, we stated that "[t]he County and various amici argue that the Court of
Appeals decision improperly equates King County's approval of private development with
liability for a public project. We agree." Phillips, 136 Wn.2d at 960. Similarly, we wrote that
"[t]o the extent the Wilber [Development Corp. v. Les Rowland Construction, Inc., 83 Wash. 2d
871, 523 P.2d 186 (1974)] case can be read to hold that approval of development alone is
sufficient to give rise to liability on the part of a municipality, we overrule it." !d. at 961-62.
Discussing the public duty doctrine, we also noted that "[i]n light of this doctrine, we reject the
contention that a municipality will be liable for a developer's design which causes damage to
neighbors when the county's only actions are in approval and permitting." !d. at 963. We also
wrote that "[a]llowing an eminent domain cause of action based solely on a municipality's
approval of private development, where the developer acts negligently and the municipality is


                                                24
Lakey v. Puget Sound Energy, Inc., No. 87679-7


language would create exactly the kind of result we sought to avoid with Phillips:

governmental agencies would become guarantors for private entities and our public

duty doctrine would be seriously undermined. Instead, we read the language of

Phillips as holding that governments have no liability for inverse condemnation for

permitting decisions and reject the homeowners' interpretation.

                                  IV.    CONCLUSION

      We reverse the trial court's exclusion of Carpenter's testimony under Frye

and the trial court's determination that LUP A governs the homeowners' inverse

condemnation claim. However, neither of these decisions requires reversal of the

trial court's grant of summary judgment to both PSE and the City. Because the trial

court properly determined both PSE and the City were entitled to judgment as a

matter of law, we affirm its summary judgment decisions.




not actively involved in the project, would be an end-run around this Court's law on the public
duty doctrine." Id. at 964. We summed up our analysis by stating:
                The question of when legal liability attaches to one's acts is a policy
        question, and legal liability is always to be determined on the facts of each case
        upon mixed considerations of logic, common sense, justice, policy, and precedent.
        A governmental entity does not become a surety for every governmental
        enterprise involving an element of risk. Mere approval of a private developer's
        plans does not give rise to an action for inverse condemnation.
Id. at 965 (citations omitted).


                                              25
Lakey, et al. v. Puget Sound Energy, Inc., et al., No. 87679-7




WE CONCUR:




~~,c                        ·9·
~                       ~.




                                          26